PER CURIAM.
Petitioner Jorge Chansoulme appeals from the order of the district court denying his petition for a writ of habeas corpus under 28 U.S.C. § 2254. Petitioner makes three arguments on appeal. First, he asserts that the writ should issue because his plea was induced by incorrect advice. Second, he argues that because of this bad advice, his plea was not knowingly and intelligently made. Third, he claims that *229-233he should have been granted an evidentiary hearing in the district court.
Having reviewed the record, the briefs, and the applicable law, and having had the benefit of oral argument, we conclude that the district court properly denied Petitioner’s petition, for all the reasons stated in the district court opinion dated October 13, 2000.
Accordingly, we HEREBY AFFIRM the judgment of the district court denying Petitioner’s request for the grant of his petition for a writ of habeas corpus, for the reasons stated in the district court opinion dated October 13, 2000.